Name: Commission Implementing Directive (EU) 2016/2109 of 1 December 2016 amending Council Directive 66/401/EEC as regards the inclusion of new species and the botanical name of the species Lolium x boucheanum Kunth (Text with EEA relevance )
 Type: Directive_IMPL
 Subject Matter: plant product;  agricultural activity;  technology and technical regulations;  marketing;  means of agricultural production;  natural and applied sciences
 Date Published: 2016-12-02

 2.12.2016 EN Official Journal of the European Union L 327/59 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2016/2109 of 1 December 2016 amending Council Directive 66/401/EEC as regards the inclusion of new species and the botanical name of the species Lolium x boucheanum Kunth (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 2(1)(A) thereof, Whereas: (1) Article 2(1)(A)(a) of Directive 66/401/EEC lists Lolium x boucheanum Kunth. The International Seed Testing Association has recently changed the botanical name of Lolium x boucheanum Kunth to Lolium x hybridum Hausskn. Consequently it is appropriate to change the name of that species in Directive 66/401/EEC. (2) Commission Decision 2009/109/EC (2) provides for the organisation of a temporary experiment to assess whether certain species not covered by Directive 66/401/EEC may be marketed as or in seed mixtures. Experience gained during that temporary experiment has shown that the species Biserrula pelecinus, Lathyrus cicera, Medicago doliata, Medicago italica, Medicago littoralis, Medicago murex, Medicago polymorpha, Medicago rugosa, Medicago scutellata, Medicago truncatula, Ornithopus compressus, Ornithopus sativus, Plantago lanceolata, Trifolium fragiferum, Trifolium glanduliferum, Trifolium hirtum, Trifolium isthmocarpum, Trifolium michelianum, Trifolium squarrosum, Trifolium subterraneum, Trifolium vesiculosum and Vicia benghalensis contribute to establishing new fodder plant seed mixtures that offer solutions for persistent, productive and biodiverse pastures and forage crops. Those species should therefore be included in the list of species covered by Article 2(1)(A)(b) of Directive 66/401/EEC. (3) On the basis of the technical experience gained during the above temporary experiment, it is appropriate that certain requirements are set out for each of those species concerning minimum germination, minimum analytical purity, maximum content of seeds of other plant species, maximum content of seeds of other plant species in a sample of weight and marking. (4) Directive 66/401/EEC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 66/401/EEC Directive 66/401/EEC is amended as follows: (1) Article 2(1)(A) is amended as follows: (a) In point (a), the words Lolium x boucheanum Kunth are replaced by the words Lolium x hybridum Hausskn. (b) Point (b) is replaced by the following: (b) Fabaceae (Leguminosae) Legumes Biserrula pelecinus L. Biserrula Galega orientalis Lam. Fodder galega Hedysarum coronarium L. Sulla Lathyrus cicera L. Chickling vetch/Dwarf chickling vetch Lotus corniculatus L. Birdsfoot trefoil Lupinus albus L. White lupin Lupinus angustifolius L. Narrow-leaved lupin Lupinus luteus L. Yellow lupin Medicago doliata Carmign. Straight-spined medic Medicago italica (Mill.) Fiori Disc medic Medicago littoralis Rohde ex Loisel. Shore medic/Strand medic Medicago lupulina L. Trefoil Medicago murex Willd. Sphere medic Medicago polymorpha L. Bur medic Medicago rugosa Desr. Wrinkled medic/Gama medic Medicago sativa L. Lucerne Medicago scutellata (L.) Mill. Snail medic/Shield medic Medicago truncatula Gaertn. Barrel medic Medicago Ã  varia T. Martyn Sand Sand lucerne Onobrychis viciifolia Scop. Sainfoin Ornithopus compressus L. Yellow serradella Ornithopus sativus Brot. Serradella Pisum sativum L. (partim) Field pea Trifolium alexandrinum L. Berseem, Egyptian clover Trifolium fragiferum L. Strawberry clover Trifolium glanduliferum Boiss. Glandular clover Trifolium hirtum All. Rose clover Trifolium hybridum L. Alsike clover Trifolium incarnatum L. Crimson clover Trifolium isthmocarpum Brot. Moroccan clover Trifolium michelianum Savi Balansa clover Trifolium pratense L. Red clover Trifolium repens L. White clover Trifolium resupinatum L. Persian clover Trifolium squarrosum L. Squarrose clover Trifolium subterraneum L. Subterranean clover Trifolium vesiculosum Savi Arrow-leaf clover Trigonella foenum-graecum L. Fenugreek Vicia benghalensis L. Purple vetch Vicia faba L. Field bean Vicia pannonica Crantz Hungarian vetch Vicia sativa L. Common vetch Vicia villosa Roth Hairy vetch. (c) In point (c), the following entry is inserted after Phacelia tanacetifolia Benth. California bluebell: Plantago lanceolata L. Ribwort plantain (2) In Article 3(1), the words Lolium x boucheanum Kunth are replaced by the words Lolium x hybridum Hausskn. (3) Annexes II and III are amended as set out in the Annex to this Directive. Article 2 Transposition 1. Member States shall adopt and publish, by 31 December 2017 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2018. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 1 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ 125, 11.7.1966, p. 2298/66. (2) Commission Decision 2009/109/EC of 9 February 2009 on the organisation of a temporary experiment providing for certain derogations for the marketing of seed mixtures intended for use as fodder plants pursuant to Council Directive 66/401/EEC to determine whether certain species not listed in the Council Directives 66/401/EEC, 66/402/EEC, 2002/55/EC or 2002/57/EC fulfil the requirements for being included in Article 2(1)(A) of Directive 66/401/EEC (OJ L 40, 11.2.2009, p. 26). ANNEX Annexes II and III to Directive 66/401/EEC are amended as follows: (1) Annex II is amended as follows: (a) The following paragraph is added to point I(1) after the entry concerning Pisum sativum, Vicia faba:  Trifolium subterraneum, Medicago spp., except M. lupulina, M. sativa, M. x varia:  for the production of basic seed: 99,5 %,  for the production of certified seed for further multiplication: 98 %,  for the production of certified seed: 95 %. (b) The table in point I(2)(A) is replaced by the following: Species Germination Analytical purity Maximum content of seeds of other plant species in a sample of the weight specified in column 4 of Annex III (total per column) Conditions as regards content of seeds of Lupinus spp. of another colour and of bitter lupin seeds Minimum germination (% of pure seed) Maximum content of hard seed (% of pure seed) Minimum analytical purity (% by weight) Maximum content of seeds of other plant species (% by weight) Avena fatua, Avena sterilis Cuscuta spp. Rumex spp. other than Rumex acetosella and Rumex maritimus Total A single species Elytrigia repens Alopecurus myosuroides Melilotus spp. Raphanus raphanistrum Sinapis arvensis 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 Poaceae (Gramineae) Agrostis canina 75 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 (n) Agrostis capillaris 75 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 (n) Agrostis gigantea 80 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2(n) Agrostis stolonifera 75 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 (n) Alopecurus pratensis 70 (a) 75 2,5 1,0 (f) 0,3 0,3 0 0 (j) (k) 5 (n) Arrhenatherum elatius 75 (a) 90 3,0 1,0 (f) 0,5 0,3 0 (g) 0 (j) (k) 5 (n) Bromus catharticus 75 (a) 97 1,5 1,0 0,5 0,3 0 (g) 0 (j) (k) 10 (n) Bromus sitchensis 75 (a) 97 1,5 1,0 0,5 0,3 0 (g) 0 (j) (k) 10 (n) Cynodon dactylon 70 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 Dactylis glomerata 80 (a) 90 1,5 1,0 0,3 0,3 0 0 (j) (k) 5 (n) Festuca arundinacea 80 (a) 95 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca filiformis 75 (a) 85 2,0 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca ovina 75 (a) 85 2,0 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca pratensis 80 (a) 95 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca rubra 75 (a) 90 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca trachyphylla 75 (a) 85 2,0 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Ã  Festulolium 75 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Lolium multiflorum 75 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Lolium perenne 80 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Lolium Ã  hybridum 75 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Phalaris aquatica 75 (a) 96 1,5 1,0 0,3 0,3 0 0 (j) (k) 5 Phleum nodosum 80 (a) 96 1,5 1,0 0,3 0,3 0 0 (k) 5 Phleum pratense 80 (a) 96 1,5 1,0 0,3 0,3 0 0 (k) 5 Poa annua 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 5 (n) Poa nemoralis 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Poa palustris 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Poa pratensis 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Poa trivialis 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Trisetum flavescens 70 (a) 75 3,0 1,0 (f) 0,3 0,3 0 (h) 0 (j) (k) 2 (n) Fabaceae (Leguminosae) Biserrula pelecinus 70 98 0,5 0 (i) 0 (j) (k) 10 Galega orientalis 60 (a) (b) 40 97 2,0 1,5 0,3 0 0 (l) (m) 10 (n) Hedysarum coronarium 75 (a) (b) 30 95 2,5 1,0 0,3 0 0 (k) 5 Lathyrus cicera 80 95 1 0,5 0,3 0 (i) 0 (j) (k) 20 Lotus corniculatus 75 (a) (b) 40 95 1,8 (d) 1,0 (d) 0,3 0 0 (l) (m) 10 Lupinus albus 80 (a) (b) 20 98 0,5 (e) 0,3 (e) 0,3 0 (i) 0 (j) 5 (n) (o) (p) Lupinus angustifolius 75 (a) (b) 20 98 0,5 (e) 0,3 (e) 0,3 0 (i) 0 (j) 5 (n) (o) (p) Lupinus luteus 80 (a) (b) 20 98 0,5 (e) 0,3 (e) 0,3 0 (i) 0 (j) 5 (n) (o) (p) Medicago doliata 70 98 2 0 (i) 0 (j) (k) 10 Medicago italica 70 (b) 20 98 2 0 (i) 0 (j) (k) 10 Medicago littoralis 70 98 2 0 (i) 0 (j) (k) 10 Medicago lupulina 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Medicago murex 70 (b) 30 98 2 0 (i) 0 (j) (k) 10 Medicago polymorpha 70 (b) 30 98 2 0 (i) 0 (j) (k) 10 Medicago rugosa 70 (b) 20 98 2 0 (i) 0 (j) (k) 10 Medicago sativa 80 (a) (b) 40 97 1,5 1,0 0,3 0 0 (l) (m) 10 Medicago scutellata 70 98 2 0 (i) 0 (j)(k) 10 Medicago truncatula 70 (b) 20 98 2 0 (i) 0 (j) (k) 10 Medicago Ã  varia 80 (a) (b) 40 97 1,5 1,0 0,3 0 0 (l) (m) 10 Onobrychis viciifolia 75 (a) (b) 20 95 2,5 1,0 0,3 0 0 (j) 5 Ornithopus compressus 75 90 1 0 (i) 0 (j) (k) 10 Ornithopus sativus 75 90 1 0 (i) 0 (j) (k) 10 Pisum sativum 80 (a) 98 0,5 0,3 0,3 0 0 (j) 5 (n) Trifolium alexandrinum 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium fragiferum 70 98 1 0 (i) 0 (j) (k) 10 Trifolium glanduliferum 70 (b) 30 98 1 0 (i) 0 (j) (k) 10 Trifolium hirtum 70 98 1 0 (i) 0 (j) (k) 10 Trifolium hybridum 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium incarnatum 75 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium isthmocarpum 70 98 1 0 (i) 0 (j) (k) 10 Trifolium michelianum 75 (b) 30 98 1 0 (i) 0 (j) (k) 10 Trifolium pratense 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium repens 80 (a) (b) 40 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium resupinatum 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium squarrosum 75 (b) 20 97 1,5 0,3 0 0 (l) (m) 10 Trifolium subterraneum 80 (b) 40 97 0,5 0 (i) 0 (j) (k) 10 Trifolium vesiculosum 70 98 1 0 (i) 0 (j) (k) 10 Trigonella foenum-graecum 80 (a) 95 1,0 0,5 0,3 0 0 (j) 5 Vicia benghalensis 80 (b) 20 97 (e) 1 0 (i) 0 (j) (k) 10 Vicia faba 80 (a) (b) 5 98 0,5 0,3 0,3 0 0 (j) 5 (n) Vicia pannonica 85 (a) (b) 20 98 1,0 (e) 0,5 (e) 0,3 0 (i) 0 (j) 5 (n) Vicia sativa 85 (a) (b) 20 98 1,0 (e) 0,5 (e) 0,3 0 (i) 0 (j) 5 (n) Vicia villosa 85 (a) (b) 20 98 1,0 (e) 0,5 (e) 0,3 0 (i) 0 (j) 5 (n) Other species Brassica napus var. napobrassica 80 (a) 98 1,0 0,5 0,3 0,3 0 0 (j) (k) 5 Brassica oleracea convar. acephala (acephala var. medullosa + var. viridis) 75 (a) 98 1,0 0,5 0,3 0,3 0 0 (j) (k) 10 Phacelia tanacetifolia 80 (a) 96 1,0 0,5 0 0 (j) (k) Plantago lanceolata 75 85 1,5 0 (i) 0 (j) (k) 10 Raphanus sativus var. oleiformis 80 (a) 97 1,0 0,5 0,3 0,3 0 0 (j) 5 (c) Point I(2)(B)(e) is replaced by the following: (e) a maximum total of 0,5 % by weight of seeds of Lupinus albus, Lupinus angustifolius, Lupinus luteus, Pisum sativum, Vicia faba, Vicia spp. in another relevant species shall not be regarded as an impurity; (d) The table in point II(2)(A) is replaced by the following: Species Maximum content of seeds of other plant species Other standards or conditions Total (% by weight) Content by number in a sample of the weight specified in column 4 of Annex III (total per column) A single species Rumex spp. other than Rumex acetosella and Rumex maritimus Elytrigia repens Alopecurus myosuroides Melilotus spp. 1 2 3 4 5 6 7 8 Poaceae (Gramineae) Agrostis canina 0,3 20 1 1 1 (j) Agrostis capillaris 0,3 20 1 1 1 (j) Agrostis gigantea 0,3 20 1 1 1 (j) Agrostis stolonifera 0,3 20 1 1 1 (j) Alopecurus pratensis 0,3 20 (a) 2 5 5 (j) Arrhenatherum elatius 0,3 20 (a) 2 5 5 (i) (j) Bromus catharticus 0,4 20 5 5 5 (j) Bromus sitchensis 0,4 20 5 5 5 (j) Cynodon dactylon 0,3 20 (a) 1 1 1 (j) Dactylis glomerata 0,3 20 (a) 2 5 5 (j) Festuca arundinacea 0,3 20 (a) 2 5 5 (j) Festuca filiformis 0,3 20 (a) 2 5 5 (j) Festuca ovina 0,3 20 (a) 2 5 5 (j) Festuca pratensis 0,3 20 (a) 2 5 5 (j) Festuca rubra 0,3 20 (a) 2 5 5 (j) Festuca trachyphylla 0,3 20 (a) 2 5 5 (j) Ã  Festulolium 0,3 20 (a) 2 5 5 (j) Lolium multiflorum 0,3 20 (a) 2 5 5 (j) Lolium perenne 0,3 20 (a) 2 5 5 (j) Lolium Ã  hybridum 0,3 20 (a) 2 5 5 (j) Phalaris aquatica 0,3 20 2 5 5 (j) Phleum nodosum 0,3 20 2 1 1 (j) Phleum pratense 0,3 20 2 1 1 (j) Poa annua 0,3 20 (b) 1 1 1 (f) (j) Poa nemoralis 0,3 20 (b) 1 1 1 (f) (j) Poa palustris 0,3 20 (b) 1 1 1 (f) (j) Poa pratensis 0,3 20 (b) 1 1 1 (f) (j) Poa trivialis 0,3 20 (b) 1 1 1 (f) (j) Trisetum flavescens 0,3 20 (c) 1 1 1 (i) (j) Fabaceae (Leguminosae) Biserrula pelecinus 0,3 20 5 Galega orientalis 0,3 20 2 0 (e) (j) Hedysarum coronarium 0,3 20 2 0 (e) (j) Lathyrus cicera 0,3 20 5   0 (d) Lotus corniculatus 0,3 20 3 0 (e) (g) (j) Lupinus albus 0,3 20 2 0 (d) (h) (k) Lupinus angustifolius 0,3 20 2 0 (d) (h) (k) Lupinus luteus 0,3 20 2 0 (d) (h) (k) Medicago doliata 0,3 20 5   0 (e) Medicago italica 0,3 20 5   0 (e) Medicago littoralis 0,3 20 5   0 (e) Medicago lupulina 0,3 20 5   0 (e) (j) Medicago murex 0,3 20 5   0 (e) Medicago polymorpha 0,3 20 5    Medicago rugosa 0,3 20 5    Medicago sativa 0,3 20 3 0 (e) (j) Medicago scutellata 0,3 20 5 Medicago truncatula 0,3 20 5 Medicago Ã  varia 0,3 20 3 0 (e) (j) Onobrychis viciifolia 0,3 20 2 0 (d) Ornithopus compressus 0,3 20 5 Ornithopus sativus 0,3 20 5 Pisum sativum 0,3 20 2 0 (d) Trifolium alexandrinum 0,3 20 3 0 (e) (j) Trifolium fragiferum 0,3 20 5 Trifolium glanduliferum 0,3 20 5 Trifolium hirtum 0,3 20 5 Trifolium hybridum 0,3 20 3 0 (e) (j) Trifolium incarnatum 0,3 20 3 0 (e) (j) Trifolium isthmocarpum 0,3 20 5    (j) Trifolium michelianum 0,3 20 5     Trifolium pratense 0,3 20 5 0 (e) (j) Trifolium repens 0,3 20 5 0 (e) (j) Trifolium resupinatum 0,3 20 3 0 (e) (j) Trifolium squarrosum 0,3 20 5     Trifolium subterraneum 0,3 20 5    (j) Trifolium vesiculosum 0,3 20 5    (j) Trigonella foenum-graecum 0,3 20 2 0 (d) Vicia benghalensis 0,3 20 5   0 (d)  Vicia faba 0,3 20 2 0 (d) Vicia pannonica 0,3 20 2 0 (d) (h) Vicia sativa 0,3 20 2 0 (d) (h) Vicia villosa 0,3 20 2 0 (d) (h) Other species Brassica napus var. napobrassica 0,3 20 2 (j) Brassica oleracea convar. acephala (acephala var. medullosa + var. viridis) 0,3 20 3 (j) Phacelia tanacetifolia 0,3 20 Plantago lanceolata 0,3 20 3 Raphanus sativus var. oleiformis 0,3 20 2 (e) Point III(7) is replaced by the following: 7. In Vicia spp. a maximum total of 6 % by weight of seeds of Vicia pannonica, Vicia villosa, Vicia benghalensis or related cultivated species in another relevant species shall not be regarded as an impurity. (f) Point III(8) is replaced by the following: 8. In Vicia pannonica, Vicia sativa, Vicia villosa, Vicia benghalensis the minimum analytical purity shall be 97,0 % by the weight. (g) The following point III(9) is added: 9. For Lathyrus cicera the minimum analytical purity shall be 90 % by the weight. A maximum total of 5 % by the weight of seeds of similar cultivated species shall not be regarded as an impurity. (2) Annex III is replaced by the following: ANNEX III LOT AND SAMPLE WEIGHTS Species Maximum weight of a lot (tonnes) Minimum weight of a sample to be drawn from a lot (grams) Weight of the sample for the determination by number provided for in columns 12 to 14 of Annex II (I) (2) (A) and columns 3 to 7 of Annex II (II) (2) (A) (grams) 1 2 3 4 Poaceae (Gramineae) Agrostis canina 10 50 5 Agrostis capillaris 10 50 5 Agrostis gigantea 10 50 5 Agrostis stolonifera 10 50 5 Alopecurus pratensis 10 100 30 Arrhenatherum elatius 10 200 80 Bromus catharticus 10 200 200 Bromus sitchensis 10 200 200 Cynodon dactylon 10 50 5 Dactylis glomerata 10 100 30 Festuca arundinacea 10 100 50 Festuca filiformis 10 100 30 Festuca ovina 10 100 30 Festuca pratensis 10 100 50 Festuca rubra 10 100 30 Festuca trachyphylla 10 100 30 Ã  Festulolium 10 200 60 Lolium multiflorum 10 200 60 Lolium perenne 10 200 60 Lolium Ã  hybridum 10 200 60 Phalaris aquatica 10 100 50 Phleum nodosum 10 50 10 Phleum pratense 10 50 10 Poa annua 10 50 10 Poa nemoralis 10 50 5 Poa palustris 10 50 5 Poa pratensis 10 50 5 Poa trivialis 10 50 5 Trisetum flavescens 10 50 5 Fabaceae (Leguminosae) Biserrula pelecinus 10 30 3 Galega orientalis 10 250 200 Hedysarum coronarium  fruit 10 1 000 300  seed 10 400 120 Lathyrus cicera 25 1 000 140 Lotus corniculatus 10 200 30 Lupinus albus 30 1 000 1 000 Lupinus angustifolius 30 1 000 1 000 Lupinus luteus 30 1 000 1 000 Medicago doliata 10 100 10 Medicago italica 10 100 10 Medicago littoralis 10 70 7 Medicago lupulina 10 300 50 Medicago murex 10 50 5 Medicago polymorpha 10 70 7 Medicago rugosa 10 180 18 Medicago sativa 10 300 50 Medicago scutellata 10 400 40 Medicago truncatula 10 100 10 Medicago Ã  varia 10 300 50 Onobrychis viciifolia:  fruit 10 600 600  seed 10 400 400 Ornithopus compressus 10 120 12 Ornithopus sativus 10 90 9 Pisum sativum 30 1 000 1 000 Trifolium alexandrinum 10 400 60 Trifolium fragiferum 10 40 4 Trifolium glanduliferum 10 20 2 Trifolium hirtum 10 70 7 Trifolium hybridum 10 200 20 Trifolium incarnatum 10 500 80 Trifolium isthmocarpum 10 100 3 Trifolium michelianum 10 25 2 Trifolium pratense 10 300 50 Trifolium repens 10 200 20 Trifolium resupinatum 10 200 20 Trifolium squarrosum 10 150 15 Trifolium subterraneum 10 250 25 Trifolium vesiculosum 10 100 3 Trigonella foenum-graecum 10 500 450 Vicia benghalensis 20 1 000 120 Vicia faba 30 1 000 1 000 Vicia pannonica 30 1 000 1 000 Vicia sativa 30 1 000 1 000 Vicia villosa 30 1 000 1 000 Other species Brassica napus var. napobrassica 10 200 100 Brassica oleracea convar. acephala 10 200 100 Phacelia tanacetifolia 10 300 40 Plantago lanceolata 5 20 2 Raphanus sativus var. oleiformis 10 300 300 The maximum lot weight shall not be exceeded by more than 5 %.